                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 CATHLEEN D. SCHWIND,                       §
                                            §
                                            §
      Plaintiff,                            §
                                            §
 v.                                         §     Civil Action No. 4:18-cv-00534-O
                                            §
 DR. JOHN FERRIS et al.,                    §
                                            §
                                            §
      Defendants.                           §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case (ECF No. 21). No objections were filed, and the Magistrate

Judge’s recommendation is ripe for review. The District Judge reviewed the proposed

findings, conclusions, and recommendation for plain error. Finding none, the undersigned

District Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge

are correct and they are accepted as the Findings and Conclusions of the Court.

        Accordingly, the Court GRANTS Defendant’s Motion to Dismiss (ECF No. 12),

DISMISSES Plaintiff’s claims without prejudice, and DENIES AS MOOT Defendant’s

Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 8 (ECF No. 13).

        SO ORDERED on this 26th day of December, 2018.


                                                _____________________________________
                                                Reed O’Connor
                                                UNITED STATES DISTRICT JUDGE


                                            1
